UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 98-4304

DANIEL W. HUGHES,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
John T. Copenhaver, Jr., District Judge.
(CR-97-135)

Submitted: January 5, 1999

Decided: January 22, 1999

Before MURNAGHAN, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Hunt L. Charach, Federal Public Defender, Brian J. Kornbrath, Assis-
tant Federal Public Defender, Charleston, West Virginia, for Appel-
lant. Rebecca A. Betts, United States Attorney, Philip J. Combs,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Daniel W. Hughes was convicted pursuant to his guilty plea of
being a felon in possession of a firearm. On appeal, he challenges the
district court's order denying his motion to suppress evidence seized
during his arrest for trespassing.1 Specifically, Hughes alleges that
officers did not have probable cause to arrest him for trespassing
because he did not have notice that he was not allowed on the prop-
erty in question. Finding no reversible error, we affirm.

In May 1997, police and security officers, working in conjunction
with the Charleston, West Virginia, Housing Authority, observed
Hughes on the grounds of a housing project managed by the Housing
Authority. The officers recognized Hughes as someone who had state
and federal drug convictions and numerous traffic citations. Suspect-
ing that Hughes might not be allowed on the property, the officers
called for confirmation and found that Hughes was on the "No Tres-
passing List ("the list")."2 After a brief pursuit, police arrested Hughes
for trespassing and conducted a routine search of his person. During
the search, police seized a firearm and a small amount of drugs.3

Prior to trial, Hughes filed a motion to suppress the firearm and the
_________________________________________________________________
1 Hughes reserved the right to raise this issue as part of his guilty plea.
2 This list is compiled and updated regularly by the Housing Authority
and contains a list of persons who are prohibited from being on Housing
Authority property because the Housing Authority considers them a
threat to tenants' safety. People on the list are subject to immediate arrest
for trespassing if they are found on Housing Authority property. It is
undisputed that Hughes' name was on this list because of his prior drug
convictions.
3 It is undisputed that Hughes had a prior felony conviction and that he
possessed the firearm.

                     2
drugs, alleging that the police lacked probable cause to arrest him for
trespassing. Specifically, Hughes argued that West Virginia law
requires that a person be notified that he is not allowed on the subject
property before he can be charged with trespassing. 4 Hughes claimed
that the police lacked probable cause to arrest him because he never
received notice that he was on the list.

We review for clear error factual determinations made at a suppres-
sion hearing, while legal conclusions are reviewed de novo. See
United States v. Han, 74 F.3d 537, 540 (4th Cir.), cert. denied, 517
U.S. 1239 (1996). We employ a "totality of the circumstances" test
to determine whether the police had probable cause to arrest Hughes.
See Illinois v. Gates, 462 U.S. 213, 230-31 (1983).

We find Hughes' reliance on the notice requirement of the statute
misplaced. Such an argument might be persuasive in a state court
challenge to the sufficiency of the evidence used to obtain a trespass-
ing conviction, but it is irrelevant to the issue before us. The issue
here is simply whether the police had probable cause to arrest Hughes
for trespassing, and we find that they did. The record shows that
Hughes was well known to the officers. Based on this prior contact
and their knowledge of the purpose of the list, the officers had ample
reason to suspect that Hughes was not permitted on Housing Author-
ity property. They arrested Hughes only after confirming their suspi-
cions. The record further shows that prior to Hughes' arrest, police
had arrested 151 other people for trespassing based on their names
being on the list, and there was never a challenge to the validity of
the list or dismissal due to lack of notice. As a result, we find that the
officers had no reason to suspect such a problem in Hughes' case.

Even assuming, as Hughes would like us to do, that the Housing
Authority's knowledge should be imputed to the arresting officers, we
still find no lack of probable cause. The record shows that Housing
Authority officials mailed a letter to Hughes' mother in 1991, follow-
ing his federal drug conviction, stating that Hughes must vacate her
apartment or she would be evicted. The letter further stated that
Hughes would be placed on the list, that he would be subject to arrest
for trespassing if he was found on Housing Authority property, and
_________________________________________________________________
4 See W. Va. Code § 61-3B-3 (1997).

                     3
that he would receive a notice to this effect. Although the Govern-
ment stipulated that it could not prove that such notice was actually
mailed to Hughes, there was also no evidence that it was not. More-
over, we find that it was reasonable for the Housing Authority to have
a good faith belief that Hughes was aware that he was on the list since
he and his mother were evicted from their apartment for failure to
comply with the Housing Authority's letter.

Accordingly, we affirm Hughes' conviction and sentence and the
district court's denial of Hughes' motion to suppress. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4